Patrick Nance on a plea of guilty was convicted of the offense of murder in the second degree by the Circuit Court of Geneva County, Sollie, J., and he appealed. The appeal was submitted on the brief of the appellant.
On May 29, 1973, the following order was entered in this appeal:
“May 29, 1973. It is Ordered that the judgment of the Circuit Court be reversed and remanded on authority of Boykin v. Ala., 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274. (No Opinion) Cates, Presiding Judge. All the judges concur.”
Reversed and remanded.